I cannot agree with the conclusion reached in this case for the reason it is necessary to review and weigh the evidence to arrive at the conclusion reached. The record discloses that, *Page 302 
on or about the 1st day of October, 1927, Joseph Brown, while in the employ of petitioners herein, was engaged in the hazardous employment subject to the provisions of the Workmen's Compensation Law of the state of Oklahoma, and while so employed, he, with other employees, were loading a 5 3-16 inch flow line, which is an iron pipe used in the oil fields.
The record further discloses that respondent, Brown, prior to the injury, had been examined for life insurance, and he had had an examination with petitioners, showing that he was in good condition and could do any kind of work. The record discloses that while in the employ of petitioners, respondent received an injury on January 8, 1927, and that later on, or about October 1st, while lifting this iron pipe, respondent felt a strain which caused a hemorrhage from his lungs; that he immediately went to the foreman of the petitioner, informed him of the injury, and exhibited to him the blood from the broken blood vessel.
The evidence further shows that subsequent to the injury, respondent was examined and found to have tuberculosis; some of the doctors testified that the same was of long standing, that is, at the time of the injury the respondent was suffering with tuberculosis.
The Industrial Commission found that respondent received an accidental personal injury arising out of and in the course of his employment with petitioners. As a result of said accidental personal injury, respondent had been disabled from the date of said accident to the date of the trial.
This is a finding of fact, and there is competent evidence to support the same, and this finding should not be vacated by this court on review.
By great weight of authority, it is held, by both state and federal courts, that the presence of some pre-existing disease will not preclude an employee from recovering compensation. It is clear, in this case, that if respondent did have tuberculosis, that the lifting of heavy pipe and the unusual strain broke the blood vessel, caused a hemorrhage and accelerated the disease. The fact that the tuberculosis, at some uncertain and undetermined time in the future, would cause respondent's disability, should not preclude him from recovering compensation for the disability so long as said disability is a direct result of the accidental injury. This court, in the case of Shell Petroleum Corporation v. Moore,147 Okla. 243, 296 P. 390, in the 2nd paragraph of the syllabus, held:
"Where respondent, having a pre-existing arthritic condition of the back which at some uncertain and undetermined time in the future might cause him to become totally incapacitated, was injured by a heavy piece of lumber falling upon him, resulting in immediate temporary total disability, held, that he was entitled to full compensation for temporary total disability."
This follows the rule announced in other states.
The Supreme Court of Pennsylvania, in Guyer v. Equitable Gas Co., 123 A. 590, in the fifth paragraph of the syllabus said:
"Death from fall rupturing blood vessels, which in turn caused rupture of cyst (a diseased condition of the pancreas), is compensable, though such diseased condition might ultimately have caused death."
The Supreme Court of Utah, in the case of Utah-Idaho Central R. Co. v. Industrial Commission of Utah, 267 P. 785, in the third paragraph of the syllabus said:
"In case a latent disease or trouble is accelerated or lighted up by industrial accident, and a more serious injury results by reason of the fact of the existence of such latent ailment than otherwise would have resulted, employee is entitled to additional compensation."
The Supreme Court of Illinois, in Sunnyside Mining Co. v. Industrial Commission, 151 N.E. 228, in the third paragraph of the syllabus held:
"Evidence held to show that employee's injury aggravated condition of spine already affected by arthritis, entitling him to compensation for permanent partial disability."
In the case of Warlop v. Western Coal  Mining Co., the Circuit Court of Appeals, Eighth Circuit, 24 F.2d 926, in the fourth paragraph of the syllabus said:
"Where coal miner, having a pre-existing arthritic condition of the lower portion of his back, which at some uncertain and undetermined time in the future might cause him to become totally incapacitated, was injured by a heavy rock falling upon him, resulting in immediate total and permanent disability, held, that he was entitled to full compensation for permanent and total disability as prescribed by the Kansas Workmen's Compensation Act."
At page 930 of the above cited case, the court said:
"It does not appear in this case that, even had the accident not occurred, the disability would, at some certain time within the 8-year limit of the statute, have resulted from any disease. Certainly, the disease did not produce the disability of appellant. Did the accident, or was it a combination of the two? The arbitrator and the court found *Page 303 
the latter. There are probably lurking germs of disease in nearly all human mortals. Some accident may accelerate the disease and produce complete disability, but, if the disease would not have developed without the accidental injury, that must be regarded as the contributory proximate cause. Workmen's Compensation Acts are not limited in their benefits to perfectly healthy employees. An interesting comment on this phase of the matter is that in Behan v. John B. Honor Co.,143 La. 348, 78 So. 589, L. R. A. 1818, 862:
" 'The proof goes no further, in support of defense of this suit, than to show that the plaintiff might, and perhaps would, at sometime, have been disabled by the disease that was lurking in his system, even if the accident complained of had not happened. And that is not much more of a defense than to say that every man must some day come to the end of his worldly career, accident or no accident'."
The courts very generally hold that, if an existing disease is aggravated by accident or injury, compensation must be paid for the resulting incapacity.
In Blackburn v. Coffeyville Vitrified Brick  Tile Co.,167 Kan. 722, 193 P. 351, the court held that the trial court's instructions to the jury, that plaintiff could not recover for an aggravation for any disease that he had prior to receiving injury, was error, and the court cites with approval a number of leading cases on the subject.
In my opinion, the conclusion reached is erroneous, and the award of the Industrial Commission should be affirmed.